—Order, Supreme Court, New York County (Paula Omansky, J.), entered March 6, 1995, which granted plaintiffs motion to quash defendants’ subpoenas served on nonparty witnesses, unanimously affirmed, without costs.
The subpoenas duces tecum with notice of deposition served on plaintiffs health care providers were facially defective for failure to "stat[e] the circumstances or reasons such disclosure is sought or required”, as required by CPLR 3101 (a) (4) (Rickicki v Borden Chem., 195 AD2d 986; Pavia v 810 Broadway Assocs., 130 Mise 2d 1054). Whether the IAS Court could have permitted the omissions to be corrected is a question we do not reach, since no such relief was sought by defendants. In any event, we agree with the IAS Court’s exercise of discretion in refusing to enforce the subpoenas on the ground that the medical records already received or made available to defendants were sufficient to enable them to prepare for trial (see, Ferrer v Horvath, 143 AD2d 627). Concur—Kupferman, J. P., Asch, Williams and Tom, JJ.
30